HEDRICK, Judge.
When Officer Cook was about to testify before the jury as to the confession of the defendant, Judge Bailey cautioned him as follows: “Now, I want this limited to just this robbery.” Based on an exception to the judge’s statement to the witness, the defendant contends the court expressed an opinion on the evidence in violation of G.S. 1-180. On voir dire to determine the admissibility of the defendant’s alleged confession, Officer Cook testified that the defendant confessed to numerous criminal offenses including several robberies, as well as to the particular offense for which he was then on trial. Obviously, the trial judge by making the statement complained of, undertook to prevent the witness from mentioning defendant’s implication in other offenses which might prejudice him in the minds of the jury. We think the judge’s cautionary remark was appropriate and in no way amounted to an expression of opinion on the evidence. This assignment of error is overruled.
Citing State v. Atkinson, 25 N.C. App. 575, 214 S.E. 2d 270 (1975), defendant contends the court erred in allowing Officer Cook to testify on direct examination that Ruth Berry and Leroy Bryant, alleged accomplices of the defendant, were in prison. Defendant argues that the admission of the challenged testimony was prejudicial error because it carried to the jury the implication that “ ... if the State’s evidence was sufficient to establish guilt of the co-defendants, it must be sufficient to establish guilt in this case.” In Atkinson, supra, the defendant was charged along with eleven others with conspiracy to violate North Carolina’s Controlled Substances Act. During the selection of the jury, the prosecuting attorney referred to the fact that other co-defendants named in the bill of indictment had entered pleas of guilty. Upon defendant Atkinson’s objection, the trial court instructed the jury not to consider such a statement by *196the prosecution. On five separate occasions thereafter, over ■defendant’s objection, the prosecuting attorney referred to the fact that co-defendants had pled guilty. In awarding the defendant a new trial, this court held:
“Such repeated violations in the face of consistent rulings of the court can only be ascribed to a studied, deliberate and intentional effort to force inadmissible evidence into the minds of the jurors.”
In the present case, however, while the testimony that the accomplices, Berry and Bryant, were in prison was not relevant to the issue of defendant’s guilt or innocence, we cannot say "that the admission of the evidence in this case amounted to prejudicial error. We hold the defendant had a fair trial free from prejudicial error.
No error.
Judges Parker and Arnold concur.